 Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 1 of 24




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                           GAINESVILLE DIVISION

WESTFIELD INSURANCE                                    *
COMPANY,                                               *   CIVIL ACTION FILE NO.
                                                       *   ______________________
                Plaintiff,                             *
                                                       *
    vs.                                                *
                                                       *
ALMARK HOLDINGS, INC.,                                 *
                                                       *
                Defendant.                             *
                                                       *

           COMPLAINT FOR DECLARATORY JUDGEMENT

       COMES NOW, Westfield Insurance Company (“Westfield”), and

pursuant to 28 U.S.C. §2201(a) and Fed. R. Civ. P. 57, files this Complaint

for Declaratory Judgement against Almark Holdings, Inc. (“Almark”) and

states as follows:

                                     INTRODUCTION

                                                  1.

       This is an action for declaratory judgment arising out of an actual and

existing controversy of a justiciable nature concerning the parties' rights and

duties pursuant to the Westfield insurance policies issued to Almark Holdings,

Inc., in connection with claims asserted against Almark by certain customers



                                                -1-
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
 Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 2 of 24




following the voluntary recall of Egg products by Almark. A copy of the

Almark Notices of Recall dated December 20, 2019 and December 21, 2019

are attached hereto as Exhibit “A”.

                                                  2.

       Westfield seeks a declaration as to the existence of any duty to defend

and/or indemnify Almark under and pursuant to Westfield’s insurance

policies issued to Almark providing coverage for the policy periods of

December 15, 2018 through December 15, 2020 (collectively “the Westfield

Policies”). A true and correct copy of the Westfield Policies are attached

hereto as Exhibit “B”.

                                                  3.

       Almark has requested insurance coverage from Westfield under the

Westfield Policies for the claims asserted by Almark’s customers, including

Cheesewich and Bakkavor, against Almark for the costs of disposal and

destruction of Almark’s eggs and/or customer’s food products incorporating

Almark’s eggs (the “Third-Party Recall Expense Claims”).

                                                  4.

       Westfield has agreed to defend Almark against claims of bodily injury

in connection with Almark’s eggs, pursuant to a full reservation of rights, and


                                                -2-
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
 Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 3 of 24




the scope of this Declaratory Action is limited to the Third-Party Recall

Expense Claims by customers and associated Recall Expenses incurred by

Almark as a result of customers asserting property damage claims for the

disposal and destruction of Almark’s eggs and/or food products incorporating

Almark’s eggs.

                                                  5.

       The Recall Exclusion and other provisions in the Westfield Policies

eliminate any coverage for such Third-Party Recall Expense Claims incurred

by Almark resulting from the Voluntary Recall by Almark.

                                                  6.

       Westfield disputes that it owes any insurance coverage for the Third-

Party Recall Expense Claims under the Westfield Policies and applicable law

and seeks declaratory relief as to these obligations.

                    PARTIES, JURISDICTION AND VENUE

                                                  7.

       Westfield Insurance Company (again, “Westfield”) is an Ohio

Corporation organized and existing under the laws of the state of Ohio, with

its principal place of business located in Westfield Center, Ohio. For the

purpose of diversity jurisdiction, Westfield is a citizen of Ohio.



                                                -3-
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
 Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 4 of 24




                                                  8.

       Almark Holdings, Inc. (again, “Almark”) is a corporation organized

and existing under the laws of the State of Georgia, with its principal place of

business located at 2118 Centennial Drive, Gainesville, Georgia, 30504. For

the purpose of diversity jurisdiction, Almark is a citizen of Georgia.

                                                  9.

       This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1332 because diversity of citizenship exists between Westfield

and Almark and the amount in controversy, exclusive of interest and costs,

exceeds $75,000

                                                  10.

       Venue is proper in this Court pursuant to 28 U.S.C. §1391(a) and Local

Rule 3.1(B)(1)(a) because the Defendant’s principal place of business is

located in this District.

                      FACTS AND UNDERLYING CLAIMS


                                                  11.

       On December 18, 2019, the U.S. Food & Drug Administration (“FDA”)

notified Almark that its “Hard-Boiled and Peeled Eggs in pails produced at its




                                                -4-
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
 Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 5 of 24




Gainesville, Georgia facility may be associated with a Listeria monocytogenes

food-born illness investigation, which remains ongoing.”


                                                  12.

       On December 20, 2019, Almark’s Company Announcement states that

it is “voluntarily recalling Hard-Boiled and Peeled Eggs in white plastic pails

with white plastic lids due to the potential to be contaminated with Listeria

monocytogenes.“          “Out of an abundance of caution, Almark Foods is

voluntarily recalling all Hard-Boiled and Peeled Eggs in Pails produced at its

Gainesville, Georgia facility that remain within expiry” and “has suspended

production of the recalled egg products” to further investigate the issue.


                                                  13.

       On December 23, 2019, Almark’s Company Announcement states that

it is “expanding its voluntary recall first announced on December 20, 2019, to

include all hard-boiled eggs manufactured at the firm’s Gainesville, Georgia

facility, including all retail, pillow pack, pouch pack, frozen diced, and protein

kit products, due to potential contamination with Listeria monocytogenes.”




                                                -5-
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
 Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 6 of 24




                                                  14.

       A customer of Almark, named Cheesewich, has presented a third-party

property damage claim against Almark, totaling $35,214.21, for recall

expenses incurred from products being disposed or thrown away as a

preventative measure in response to Almark’s Voluntary Recall. A copy of

the Cheesewich claim summary document from Almark’s attorney is attached

hereto as Exhibit “C”.

                                                  15.

       Another customer of Almark, named Bakkavor, has presented a third-

party property damage claim against Almark, totaling $319,040.49, for recall

expenses incurred from products being disposed or thrown away as a

preventative measure in response to Almark’s Voluntary Recall. A copy of

the Bakkavor claim summary document from Almark’s attorney is attached

hereto as Exhibit “D”.

                                                  16.

       Almark’s eggs themselves are fine, but Almark was taking extreme

measures to eliminate any potential risks to its customers or third-party

consumers of its egg products, by voluntarily recalling its egg products. A




                                                -6-
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
 Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 7 of 24




copy of Almark representative’s email to Bakkavor regarding Almark Recall

Information is attached hereto as Exhibit “E”.

                                                  17.

       At the time of its voluntary recall, Almark had in full force and effect

a Lloyd’s of London Syndicate 4000 Recall Advantage Product

Contamination Insurance Policy Number CPP1877162 (the “Lloyd’s Recall

Policy”) providing $2,000,000 in coverage for Recall Costs, Approved

Consultants, Increased Costs of Working, Rehabilitation Expense, Incident

Response Costs, Loss of Gross Income or Customer Loss of Profits, and

Third-Party Recall Liability. Almark has received the full amount of its

$2,000,000 coverage under the Lloyd’s Recall Policy, in accordance with

Almark’s “Final Proof of Loss and Sworn Statement” attached hereto as

Exhibit “F”.

                                                  18.

       Also at the time of its voluntary recall, Almark had in full force and

effect a Westfield “Limited Product Withdrawal Expense Endorsement”

providing $200,000 in coverage for expenses incurred because of a covered

product withdrawal, which has been paid by Westfield to Almark. The

Limited Product Withdrawal Expense Endorsement states that “THIS


                                                -7-
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
 Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 8 of 24




ENDORSEMENT DOES NOT PROVIDE ANY LIABILITY COVERAGE

OR COVERAGE FOR THE COST OR EXPENSE OF DEFENDING ANY

CLAIM OR SUIT.” See Westfield Policies Exhibit “B”, Form

CG04360413, pp. 1-4, attached hereto as Exhibit “G”.

                                                  19.

       Presently, Almark seeks to recover additional amounts from Westfield

under the Commercial General Liability (“CGL”) portion of the Westfield

Policies, for the Third-Party Recall Expense Claims by customers, including

Cheesewich and Bakkavor, and associated Recall Expenses incurred by

Almark as a result of customers asserting property damage claims for the

disposal and destruction of Almark’s eggs and/or food products

incorporating Almark’s eggs.

                                                  20.

       The Recall Exclusion and other provisions in the CGL portion of the

Westfield Policies eliminate any coverage for such Third-Party Recall

Expense Claims resulting from the Voluntary Recall by Almark.




                                                -8-
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
 Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 9 of 24




                                                  21.

       Westfield disputes that it owes any insurance coverage for the Third-

Party Recall Expense Claims under the Westfield Policies, and Westfield

seeks declaratory relief as to these obligations.

   THE WESTFIELD POLICIES AND DECLARATORY ACTION


                                                  22.

       Westfield issued Commercial Insurance Coverage Policy Number

CAG 3186625 to the named insured, Almark Holdings, Inc., initially in 2014

which includes the policy periods from December 15, 2018 through December

15, 2019, and December 15, 2019 through December 15, 2020 (collectively

“the Westfield Policies”).


                                                  23.

       The Westfield Policies include “Commercial General Liability

Coverage Form” number CG00010413 with an each occurrence limit of

$1,000,000, and a general aggregate and products/completed operations

aggregate limit of $2,000,000, and the Policies include an umbrella limit in

the amount of $10,000,000 each occurrence and general aggregate.




                                                -9-
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 10 of 24




                                                  24.

       The Westfield Policies include the following relevant exclusion:

        2. Exclusions

              This insurance does not apply to:

              ...

              n.    Recall Of Products, Work Or Impaired Property

                    Damages claimed for any loss, cost or expense incurred by

                    you or others for the loss of use, withdrawal, recall,

                    inspection, repair, replacement, adjustment, removal or

                    disposal of:

                    (1) “Your product;”

                    (2) “Your work;” or

                    (3) “Impaired property;”

                    if such product, work, or property is withdrawn or recalled

                    from the market or from use by any person or organization

                    because of a known or suspected defect, deficiency,

                    inadequacy or dangerous condition in it.

       See Westfield Policies Exhibit “B”, Form CG00010413, p. 5 of 16,

attached hereto as Exhibit “H”.


                                               - 10 -
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 11 of 24




                                                 25.

      The Westfield Policies include the following relevant definition:

      21.      “Your product”:

               a.      Means:

                       (1) Any goods or products, other than real property,

                       manufactured, sold, handled, distributed or disposed of

                       by:

                             (a) You;

                             (b) Others trading under your name; or

                             (c) A person or organization whose business or

                       assets you have acquired; and

                       (2) Containers (other than vehicles), materials, parts or

                       equipment furnished in connection with such goods or

                       products.

               b.      Includes:

                       (1) Warranties or representations made at any time with

                             respect to the fitness, quality, durability, performance

                             or use of “your product;” and




                                              - 11 -
Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
 Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 12 of 24




                        (2) The providing of or failure to provide warnings or

                             instructions.

       See Westfield Policies Exhibit “B”, Form CG00010413, p. 16 of 16,

attached hereto as Exhibit “H”.

 COUNT I –ACTION FOR DECLARATORY JUDGMENT ON THE
   CHEESEWICH THIRD-PARTY RECALL EXPENSE CLAIM

                                                  26.

       Westfield re-alleges and incorporates by reference Paragraphs 1

through 25 as if fully set forth herein.

                                                  27.

       Almark’s customer Cheesewich has presented a third-party property

damage claim against Almark, totaling $35,214.21, for recall expenses

incurred from products being disposed or thrown away as a preventative

measure in response to Almark’s Voluntary Recall. See Exhibit “C”.

                                                  28.

       In Georgia and other jurisdictions, Exclusion “n. Recall of Products,

Work, or Impaired Property” (the “Recall Exclusion”) applies to eliminate

coverage for “damages claimed for any loss, cost or expense incurred by you

or others for the loss of use, withdrawal, recall, inspection, repair,




                                               - 12 -
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 13 of 24




replacement, adjustment, removal or disposal of your product . . .” See

Exhibit “H”.

                                                  29.

       This provision is known as the “sistership” exclusion, a term derived

from an occurrence in the aircraft industry in which one plane crashed and its

“sisterships” were thereafter grounded and recalled by the manufacturer in

order to correct the common defect that had caused the crash. See, Hathaway

Development Company, Inc. v. American Empire Surplus Lines Insurance

Company, 301 Ga. App. 65, 70, 686 S.E.2d 855, 861 (2009), cert. granted

(2010).

                                                  30.

       The Recall Exclusion is intended to exclude from coverage the cost of

preventative or curative action by withdrawal of a product in situations in

which a danger is to be apprehended.

                                                  31.

       The Recall of egg products by Almark was a general one, extending to

all of the products that originated from Almark’s Gainesville, Georgia facility,

without regard to whether they were actually contaminated or not.




                                               - 13 -
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 14 of 24




                                                  32.

       The Cheesewich claim derives from recall expenses incurred when

food products were disposed or thrown away as a preventative measure in

response to Almark’s Voluntary Recall.


                                                  33.

       Here, Almark recalled all of the identified egg products, so the Recall

Exclusion applies to eliminate coverage under the Westfield Policies.

                                                  34.

       Almark contemplated and understood that the Recall Exclusion applies

to eliminate coverage under the Westfield Policies for Third-Party Recall

Liability, as Almark purchased a separate insurance policy from Lloyd’s (the

Lloyd’s Recall Policy), which provided $2,000,000 coverage including Third-

Party Recall Liability, and Almark has received the full amount of its

$2,000,000 coverage under the Lloyd’s Recall Policy.

See Exhibit “F”.

                                                  35.

       Almark contemplated and understood that the Recall Exclusion applies

to eliminate coverage under the Westfield Policies for Third-Party Recall

Liability, as Almark obtained from Westfield a “Limited Product Withdrawal


                                               - 14 -
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 15 of 24




Expense Endorsement” which provided $200,000 in coverage for expenses

incurred because of a covered product withdrawal, that has been paid by

Westfield to Almark, and which states that this Endorsement does not provide

any liability coverage. See Exhibit “G”.

                                                  36.

       A justiciable controversy exists between the Plaintiff and the Defendant

involving the rights and liabilities of the parties under the insurance policies

issued by the Plaintiff to Defendant.

                                                  37.

       Under 28 U.S.C. § 2201(a), Plaintiff seeks a judicial declaration of the

parties’ respective rights and duties under the Westfield Policies.

                                                  38.

                Westfield does not owe a duty to defend or indemnify Almark

for the Cheesewich Third-Party Recall Expense Claims and associated Recall

Expenses incurred by Almark resulting from the Voluntary Recall by Almark,

because the claims are subject to a clear and unambiguous exclusion, namely,

the Recall Exclusion.




                                               - 15 -
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
 Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 16 of 24




                                                  39.

                The Cheesewich Third-Party Recall Expense Claims are clearly

and unambiguously excluded under the Westfield Policies’ terms, conditions

and exclusions, and Westfield requests this Court enter a declaration

providing that Westfield has no duty to defend or indemnify in regard to the

Third-Party Recall Expense Claims against Almark.

 COUNT II –ACTION FOR DECLARATORY JUDGMENT ON THE
    BAKKAVOR THIRD-PARTY RECALL EXPENSE CLAIM

                                                  40.

       Westfield re-alleges and incorporates by reference Paragraphs 1

through 39 as if fully set forth herein.

                                                  41.

       Almark’s customer Bakkavor has presented a third-party property

damage claim against Almark, totaling $319,040.49, for recall expenses

incurred from products being disposed or thrown away as a preventative

measure in response to Almark’s Voluntary Recall. See Exhibit “D”.

                                                  42.

       In Georgia and other jurisdictions, Exclusion “n. Recall of Products,

Work, or Impaired Property” (the “Recall Exclusion”) applies to eliminate

coverage for “damages claimed for any loss, cost or expense incurred by you


                                               - 16 -
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 17 of 24




or others for the loss of use, withdrawal, recall, inspection, repair,

replacement, adjustment, removal or disposal of your product . . .” See

Exhibit “H”.

                                                  43.

       This provision is known as the “sistership” exclusion, a term derived

from an occurrence in the aircraft industry in which one plane crashed and its

“sisterships” were thereafter grounded and recalled by the manufacturer in

order to correct the common defect that had caused the crash. See, Hathaway

Development Company, Inc. v. American Empire Surplus Lines Insurance

Company, 301 Ga. App. 65, 70, 686 S.E.2d 855, 861 (2009), cert. granted

(2010).

                                                  44.

       The Recall Exclusion is intended to exclude from coverage the cost of

preventative or curative action by withdrawal of a product in situations in

which a danger is to be apprehended.

                                                  45.

       The Recall of egg products by Almark was a general one, extending to

all of the products that originated from Almark’s Gainesville, Georgia facility,

without regard to whether they were actually contaminated or not.


                                               - 17 -
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 18 of 24




                                                  46.

       The Bakkavor claim derives from recall expenses incurred when food

products were disposed or thrown away as a preventative measure in response

to Almark’s Voluntary Recall.

                                                  47.

       Here, Almark recalled all of the identified egg products, so the Recall

Exclusion applies to eliminate coverage under the Westfield Policies.

                                                  48.

       Almark contemplated and understood that the Recall Exclusion applies

to eliminate coverage under the Westfield Policies for Third-Party Recall

Liability, as Almark purchased a separate insurance policy from Lloyd’s (the

Lloyd’s Recall Policy), which provided $2,000,000 coverage including Third-

Party Recall Liability, and Almark has received the full amount of its

$2,000,000 coverage under the Lloyd’s Recall Policy.

See Exhibit “F”.

                                                  49.

       Almark contemplated and understood that the Recall Exclusion applies

to eliminate coverage under the Westfield Policies for Third-Party Recall

Liability, as Almark obtained from Westfield a “Limited Product Withdrawal


                                               - 18 -
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 19 of 24




Expense Endorsement” which provided $200,000 in coverage for expenses

incurred because of a covered product withdrawal that has been paid by

Westfield to Almark, and which states that this Endorsement does not provide

any liability coverage. See Exhibit “G”.

                                                  50.

       A justiciable controversy exists between the Plaintiff and the Defendant

involving the rights and liabilities of the parties under the insurance policies

issued by the Plaintiff to Defendant.

                                                  51.

       Under 28 U.S.C. § 2201(a), Plaintiff seeks a judicial declaration of the

parties’ respective rights and duties under the Westfield Policies.

                                                  52.

       Westfield does not owe a duty to defend or indemnify Almark for the

Bakkavor Third-Party Recall Expense Claims and associated Recall Expenses

incurred by Almark resulting from the Voluntary Recall by Almark, because

the claims are subject to a clear and unambiguous exclusion, namely, the

Recall Exclusion.




                                               - 19 -
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
 Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 20 of 24




                                                  53.

       The Bakkavor Third-Party Recall Expense Claims are clearly and

unambiguously excluded under the Westfield Policies’ terms, conditions and

exclusions, and Westfield requests this Court enter a declaration providing

that Westfield has no duty to defend or indemnify in regard to the Third-Party

Recall Expense Claims against Almark.

                                                  54.

       Thus, there is no duty to defend or indemnify Almark for the Third-

Party Recall Expense Claims under the Westfield Policies, and Westfield is

entitled to declaratory relief.

       WHEREFORE, Westfield respectfully requests the following

declaratory relief:

       1.       That process issue and Defendant be served with the instant

                Complaint as provided by law;

       2.       That the Court declare the respective rights, obligations, and

                duties of Westfield and Defendant Almark with respect to the

                Third-Party Recall Expense Claims;

       3.       That the Court issue an Order declaring that the Third-Party

                Recall Expense Claims are precluded from coverage by


                                               - 20 -
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 21 of 24




                operation of the Recall Exclusion contained in the Westfield

                Policies;

       4.       That the Court declare whether the Third-Party Recall Expense

                Claims are precluded from coverage by operation of certain

                terms, conditions, exclusions, and other language of the

                Westfield Policies;

       5.       That the Court issue an Order declaring that Westfield is not

                obligated to provide coverage for any future judgments and/or

                settlements decided or reached in the Cheesewich and/or

                Bakkavor Third-Party Recall Expense Claims; and

       6.       That the Court grant such other and further relief as is deemed

                justified by the evidence and applicable law.

       Respectfully submitted this 8th day of March, 2021.

                                         MABRY & McCLELLAND, LLP

                                         /s/ Richard H. Hill, Jr.
                                         Richard H. Hill, Jr., Esq.
                                         Georgia Bar No. 354422
                                         Attorney for Westfield Insurance Company

2200 Century Parkway, N.E.
Suite 1000
Atlanta, Georgia 30305
(404) 325-4800; (404) 325-0596; Fax
rhill@m-mlegal.com

                                               - 21 -
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 22 of 24




                    CERTIFICATION OF TYPE AND FONT

       Pursuant to Northern District of Georgia Local Rule 7.1D, the

undersigned counsel certifies that the foregoing document was prepared

using Times New Roman, 14-point font, which complies with Local Rule

5.1B regarding typefaces and fonts.

       SO CERTIFIED this 8th day of March, 2021.


                                         MABRY & McCLELLAND, LLP

                                         /s/ Richard H. Hill, Jr.
                                         Richard H. Hill, Jr., Esq.
                                         Georgia Bar No. 354422
                                         Attorney for Plaintiff Westfield
                                         Insurance Company

(404) 325-4800 - telephone
(404) 325-0596 - facsimile
rhill@m-mlegal.com




                                               - 22 -
 Mabry & McClelland, LLP  Suite 1000, 2200 Century Parkway, N.E.  Atlanta, GA 30345  404-325-4800
Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 23 of 24
Case 2:21-cv-00053-RWS Document 1 Filed 03/08/21 Page 24 of 24
